criminal history remained unchanged. Normally, this court remands for
                 resentencing before the same district judge.      Weaver v. Warden, 107 Nev.
                 856, 859, 822 P.2d 112, 114 (1991). Accordingly, we conclude that the
                 district court did not err in denying the motion to recuse Judge
                 Steinheimer,
                              Second, Evans argues that the district court abused its
                 discretion and relied on "suspect evidence" in adjudicating him as a
                 habitual criminal. Evans implies that he may have been penalized for
                 exercising his right to a trial but fails to identify a basis for relief and that
                 the district court failed to consider his mitigation evidence. We afford the
                 district court the broadest kind of judicial discretion in adjudicating
                 habitual-criminal status. LaChance v. State, 130 Nev., Adv. Op. 29, 321
                 P.3d 919, 929 (2014). We note that the district court discussed Evans'
                 mitigation evidence, weighed this against other sentencing criteria, and
                 previously noted that Evans' exercise of his right to a trial played no role
                 in her analysis. We further note that Evans has not cogently identified
                 how the district court's consideration was deficient. In light of the
                 qualifying number of felony convictions discussed on the record, we
                 conclude that the district court did not rely on suspect evidence and acted
                 within its discretion in adjudicating Evans as a habitual criminal.           See

                 NRS 207.010.
                              Third, Evans argues that his sentence as a habitual criminal
                 should be stricken because the triggering facts were not determined by a
                 jury as required by Apprendi v. New Jersey, 530 U.S. 466 (2000). This
                 court has held that Nevada's habitual criminal statute conforms to
                 Apprendi. O'Neill v. State, 123 Nev. 9, 17, 153 P.3d 38, 43 (2007). Evans
                 overlooks that Apprendi does not require jury determinations for finding

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1907A    e
                the fact of a prior conviction to increase the penalty for a crime. 530 U.S.
                at 490. Evans offers no persuasive argument in support of his contention
                that O'Neill should be overruled.    See Tilcock v. Budge,    538 F.3d 1138,
                1145 (9th Cir. 2008) (concluding that Nevada's habitual criminal statute
                does not violate Apprendi).
                            Lastly, Evans argues that it was cruel and unusual to
                sentence him to a term of life with the possibility of parole after ten years
                under the small habitual criminal statute when the maximum possible
                term would have been nine years absent habitual adjudication. A
                sentence that is within the statutory limits is not "cruel and unusual
                punishment unless the statute fixing punishment is unconstitutional or
                the sentence is so unreasonably disproportionate to the offense as to shock
                the conscience."   Blume v. State, 112 Nev. 472, 475, 915 P.2d 282, 284
                (1996) (quoting CuIverson v. State, 95 Nev. 433, 435, 596 P.2d 220, 221-22
                (1979)); see also Harmelin v. Michigan, 501 U.S. 957, 1000-01 (1991)
                (plurality opinion) (explaining that the Eighth Amendment does not
                require strict proportionality between crime and sentence; it forbids only
                an extreme sentence that is grossly disproportionate to the crime). The
                district court imposed a sentence that accorded with the statutory limits
                for the offenses and habitual criminal status. NRS 195.030; NRS 199.280;
                NRS 205.060(1); NRS 207.010(1)(b). In light of the large number of Evans'
                prior felony convictions, we conclude that the sentence imposed is not so
                grossly disproportionate to the crimes and Evans' history of recidivism as
                to constitute cruel or unusual punishment.     See Ewing v. California, 538
                U.S. 11, 29 (2003) (plurality opinion); Sims v. State, 107 Nev. 438, 814
                P.2d 63 (1991) (affirming a sentence of life without parole for grand



SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                   larceny involving the theft of a purse and wallet containing $476,
                   adjudicated under the habitual criminal statute).
                               Having considered Evans' contentions and concluded that they
                   are without merit, we
                               ORDER the judgment of conviction AFFIRMED.



                                                                                     , C.J.
                                                            Hardesty


                                                                                        J.
                                                            Parraguirre


                                                                                        J.
                                                            Douglas


                   cc: Hon. Connie J. Steinheimer, District Judge
                        Karla K. Butko
                        Attorney General/Carson City
                        Washoe County District Attorney
                        Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                        4
(0) I947A    tec